Citation Nr: 1110896	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  10-12 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right eye disorder, to include melanocytoma.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1944 to April 1964.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss and a right eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss and for a right eye disorder was denied by an unappealed November 2002 rating decision.  

2.  The Veteran was notified of the rating decision in a December 2002 letter.  

3.  Evidence associated with the claims file since the unappealed November 2002 rating decision raises a reasonable possibility of substantiating the Veteran's claims for entitlement to service connection for bilateral hearing loss and a right eye disorder.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a right eye disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain statutory and regulatory duties to notify and assist the claimant.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, the Board is not precluded from adjudicating the issues involving the Veteran's claims of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for bilateral hearing loss and a right eye disorder because the claims are reopened and remanded.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In a November 2002 rating decision, the RO denied service connection for bilateral hearing loss because there was no evidence of hearing loss during service or within one year of service discharge.  The RO denied service connection for a right eye disorder because no current medical evidence showed a chronic right eye disability resulting in vision loss and because a private medical opinion placing onset during service was unsupported by any medical evidence.  The Veteran did not file a notice of disagreement.  The RO decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).  In May 2009, the Veteran filed a claim to reopen his claims of entitlement to service connection.  In a July 2009 rating decision, the RO reopened the Veteran's claim for service connection for bilateral hearing loss but denied the claim on the merits.  The RO did not find new and material evidence to reopen the claim regarding the right eye disorder because the evidence submitted was not new and did not raise a reasonable possibility of substantiating the claim.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

In this case, the RO determined that new and material evidence was presented to reopen the claim for entitlement to service connection for bilateral hearing loss but was not presented to reopen the claim for entitlement to service connection for a right eye disorder.  Such determinations, however, are not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the November 2002 rating decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Evidence of record at the time of the November 2002 rating decision included some of the Veteran's service treatment records (STRs); the Veteran's DD-214s; a July 1974 letter from a private physician, Dr. GB; and private medical records dated from 1965 to 1968.  The STRs were negative for bilateral hearing loss and a right eye disorder.  The DD-214s indicated the Veteran worked as an aircraft engineering technician, an aerial engineer, an airplane mechanic, and an aircraft maintenance technician.  The July 1974 letter from Dr. GB placed the onset of the right eye disorder in 1958 without explanation, but noted that the head of the Ophthalmic Pathology Division, Dr. LZ, concurred.  Private medical records from 1965 to 1968 contained a diagnosis of abnormal fundus examination of the right eye, but were silent regarding hearing loss.

Evidence submitted after the November 2002 rating decision includes the Veteran's May 2009 representative's argument; a March 2009 private audiological evaluation; VA medical records from July 2003 to October 2003; pictures of the progression of the Veteran's right eye disorder from 1968 to 1972; a history and summary of the Veteran's right eye disorder by private physicians; a July 1974 case report documenting the Veteran's right eye disorder treatment; a July 2009 VA audiological evaluation; and hearing testimony.  The Veteran's representative's argument noted that during service the Veteran worked on the flight line and was subject to noise exposure and that the Veteran's right eye was removed.  The private audiological evaluation shows bilateral hearing loss.  The VA medical records indicate treatment for hearing loss.  The case report, history, and summary from Drs. LZ and GB document the treatment of the Veteran's right eye disorder, a melanocytoma, from 1968 to 1974 and indicate no surgical intervention at that time was contemplated.  The VA audiological examination diagnosed bilateral hearing loss and provided a negative nexus opinion.  At the Board hearing, the Veteran provided testimony that he was exposed to noise on the flight line during service and that he was provided little hearing protection, that he did not work in a noisy environment post-service, that he didn't notice right eye difficulty during service, and that right eye enucleation (removal) was conducted in 1974.  

The Board finds that new and material evidence has been presented to reopen the claim of entitlement to service connection for bilateral hearing loss.  The evidence, including a VA audiological examination showing hearing loss, VA medical records, and testimony regarding in-service noise exposure, is new because it was not previously submitted to VA.  The evidence is also material because it relates to unestablished facts necessary to establish the claim - the existence of in-service noise exposure, a current hearing loss disability, and the etiological relationship between the disability and active service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Moreover, the evidence is not cumulative or redundant and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, for all of the above reasons, the Veteran's claim is reopened.

The Board finds that new and material evidence has been presented to reopen the claim of entitlement to service connection for a right eye disorder.  The evidence, including records of the treatment of the right eye disorder from 1968 to 1974, medical evidence underlying the 1974 letter from Dr. GB, and testimony that the Veteran's right eye was removed in 1974, is new because it was not previously submitted to VA.  The evidence is also material because it relates to unestablished facts necessary to establish the claim - the presence of a current disability, an in-service event, and evidence of a causal relationship between the present condition and service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Moreover, the evidence is not cumulative or redundant and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, for all of the above reasons, the Veteran's claim is reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for bilateral hearing loss is reopened; the claim is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for a right eye disorder is reopened; the claim is granted to this extent only.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Remand is required to obtain the Veteran's STRs and to obtain examinations.

First, under the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(c).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records, VA medical records, records from facilities with which the VA has contracted, and records from Federal agencies.  38 C.F.R. § 3.159(c)(2).  VA will end its efforts to obtain records only where it concludes that the records sought do not exist or that further efforts to obtain those records would be futile, such as where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  If VA so concludes, it must notify the Veteran of the identity of the records, the efforts VA made to obtain the records, any further action VA will take regarding the claim, and that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(1).  

Here, the only STRs associated with the claims file are dated from 1944 to 1949.  There are no STRs dated from 1949 to 1964.  In the November 2002 rating decision issued by the Roanoke, Virginia RO, it was noted that "service medical records" were reviewed.  In July 2009 VA audiological examination, the examiner relied on 3 separate audiological evaluations from the STRs that were dated in 1954, 1960, and 1963.  Additionally, in the July 2009 rating decision issued by the Newark, New Jersey RO, the RO noted that it had reviewed the Veteran's STRs from March 29, 1944 to November 1, 1963.  In a February 2010 deferred rating decision, it was noted that the STRs from 1960 to 1964 were not of record and should be requested.  In a February 2010 response to the RO's request for STRs, the National Personnel Records Center stated that all available STRS were mailed and that a prior response in October 2002 also contained STRs.  Thus it appears that the STRs may have once been associated with the claims file or that certain portions of the records are unavailable.  Accordingly, remand is required to either obtain the STRs or to locate the STRs and associate with the claims file.  

Second, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Regarding the claim for service connection for a right eye disorder, the RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, the Veteran has provided competent and credible testimony of right eye enucleation (removal) in 1974 due to his melanocytoma.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (noting that a lay witness is competent to provide evidence as to the visible symptoms or manifestations of a disease or disability).  The records of that surgery are not associated with the claims file.  A private medical opinion has placed the onset of his right eye disability during service, but did not provide supporting rationale.  Because there is evidence of a current disability, an in-service event, and an indication that the disability may be associated with the in-service event, remand for a VA examination is required.  

Third, where VA provides the Veteran with an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, a July 2009 audiological examination was conducted.  Upon a review of the claims file and examination, the examiner opined that it was less likely than not that the Veteran's hearing loss was due to his military service, in part, because the 1963 service separation examination showed hearing within normal limits.  This opinion, however, does not address whether any hearing loss was incurred in service, regardless of whether it was shown in service or on service separation.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection may still be established if medical evidence shows that it is actually due to incidents during service).  Furthermore, the examiner did not address the Veteran's competent and credible lay statements regarding in-service flight line noise exposure with very little hearing protection.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that where the Veteran has provided lay testimony of an in-service injury, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records); Caluza v. Brown, 7 Vet. App. 498, 511; Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Board notes that the Veteran's military occupational specialties included aircraft engineering technician, aerial engineer, airplane mechanic, and aircraft maintenance technician.  Accordingly, remand is required for an additional audiological examination. 

Last, while on remand, updated VCAA notice should be sent and any current VA medical records should be obtained.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide appropriate VCAA notice to the Veteran.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(a), (e) (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain and associate with the claims file the Veteran's service treatment records.  Conduct a thorough search of all potential records repositories and a thorough search of all ROs that might have the STRs, to include the Roanoke, Virginia and Newark, New Jersey ROs.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, and notice that the Veteran is ultimately responsible for providing the evidence.  The Veteran should be informed that he can also provide alternative forms of evidence.  

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, and notice that the Veteran is ultimately responsible for providing the evidence.  

4.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment any medical records that pertain to his right eye disorder and bilateral hearing loss.  Specifically request that the Veteran provide the name, address and dates of treatment of any medical records that pertain to his right eye enucleation (removal).  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the records the AMC is unable to secure same, the Veteran and his representative must be notified of (a) the identity of the specific records that are not able to be obtained; (b) the efforts that were made to obtain the records; and (c) any further action to be taken regarding the claim.  The Veteran must be given an opportunity to respond.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the etiology of his bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's entire claims file and this remand must be made available and reviewed by an appropriate VA examiner.   All testing, to include an audiogram, must be performed.  It is requested that the examiner record a detailed history of in-service and post-service noise exposure.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the above requested opinion without resort to speculation, it must be so stated, and a supporting rationale provided for that opinion.

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion regarding whether it is more or less likely that the current hearing loss is related to the Veteran's active service, or to any incident therein.  The examiner must specifically address the question of whether any degree of hearing loss began as a result of any in-service noise exposure, to include as due to the Veteran having worked his entire period of service as an aircraft engineering technician, aerial engineer, airplane mechanic, and aircraft maintenance technician, with little hearing protection.

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any right eye disorder, including melanocytoma.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must provide diagnoses for all current right eye disorders, to include any residuals of the right eye melanocytoma and/or right eye enucleation.  The examiner must provide an opinion, in light of the examination findings and the private medical records, to include the treatment summary, whether it is more or less likely than not that any right eye disorder was caused or aggravated by the Veteran's military service.  The examiner must also provide an opinion, in light of the examination findings and the private medical records, to include the treatment summary, whether it is more or less likely than not that the right eye melanocytoma had its onset during service, regardless of whether it was diagnosed during service.  The examiner must specifically address the 1974 statement from Dr. GB that placed the onset of the right eye disorder in approximately 1958.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


